1
2                                                                     JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     RANDALL LAMONT RODGERS,           ) NO. CV 19-10101-MWF (KS)
11                                     )
                 Plaintiff,
12                                     )
           v.                          ) JUDGMENT
13                                     )
14   FELIPE MARTINEZ, et al,           )
                                       )
15                    Defendants.      )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed without prejudice.
22
23   DATED: April 6, 2020
24                                             _____________________________________
25                                                   MICHAEL W. FITZGERALD
                                                 UNITED STATES DISTRICT JUDGE
26
27
28

                                               1
